Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 1 of 66

IN THE HIGH COURT OF SOUTH AFRICA
KWAZULU - NATAL LOCAL DIVISION, DURBAN

(Exercising its admiralty jurisdiction)
CASE NO: A00/2018

NAME OF SHIP: VLCC “ADVANTAGE SKY”

In the matter between:

ADVANTAGE SKY SHIPPING LLC First Applicant
VLCC “ADVANTAGE SKY” Second Applicant
and

ICON AMAZING, LLC First Respondent
ICON FANTASTIC, LLC Second Respondent
ICON OCTAVIAN CENTER, LLC Third Respondent

in the application to sel aside the order of this Caurf granted on 30
August 2078 under Case No.: A80/2018, pursuant to which the
Second Applicant was arrested in terms of Section 5{3} of the
Admiralty Jurisdiction Regulation Act, 105 of 19é3

 

CERTIFICATE OF URGENCY

 

I, the undersigned

MICHAEL FITZGERALD SC

an advocate of this Honourable Court, do hereby certify that | have read the papers in this
matter and that in my view they disclose a suificient degree of urgency to justify this matter
being enrolled as set out in the Notice of Motion.
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 2 of 66

DATED at CAPE TOWN on this /o day of SEPTEMBER 2018.

 

 
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 3 of 66

IN THE HIGH COURT OF SOUTH AFRICA
KWAZULU-NATAL LOCAL DIVISION, DURBAN

(Exercising its admiralty jurisdiction}
CASE NO: A50/2018

NAME OF SHIP: VLCC “ADVANTAGE SKY”

In the matter between:

ADVANTAGE SKY SHIPPING LLC First Applicant
VLCC “ADVANTAGE SKY” Second Applicant
and

ICON AMAZING, LLC First Respondent
ICON FANTASTIC, LLC Second Respondent
ICON OCTAVIAN CENTER, LLC Third Respondent

in the application to set aside the order of this Court granted on 30
August 2018 under Case No.: A50/2018, pursuant to which the
Second Applicant was arrested in terms of Section 5(2) of the
Admiralty Jurisdiction Regulation Act, 105 of 1982

 

NOTICE OF MOTION

 

TO: THE REGISTRAR OF THE ABOVE HONOURABLE COURT
DURBAN

AND

TO: EDWARD NATHAN SONNENBERGS INC.
Respondents’ Attorneys
Suite 2302, 234 Floor
Durban Bay House
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 4 of 66

333 Anton Lembede Street

Durban

Tel: +27 82 787 9492

Email: tnorton@ensafrica.com
kpiiman @ ensafrica.com

Ref: Kate Pitman / Tony Norton

TAKE NOTICE that at 09h30 on 2018, or as soon
thereafter as the matter may be heard, the Applicants shall make application to this

Honourable Court for an order in the following terms:

1. That the matter be heard as a matter of urgency in terms of Rule 6(12).

2. That, in the event that the Respondents oppose this application, they are
ordered to file their answering affidavit/s in the application to set aside the arrest
and for further ancillary relief, by 19 September 2018.

3. That the Applicants are directed to file their replying affidavit/s, if any, by 28
September 2018.

4, That in the event that the Respondents fail to file their answering affidavit/s by
19 September 2018, the Applicants may apply to this Honourable Court on the
same papers, supplemented where necessary, for an order dismissing the
Respondents’ opposition to the application to set aside the arrest and for certain

ancillary relief.

5. That the Respondents shall pay the costs of this application on the attorney and
client scale.
6. Further and/or alternative relief.

TAKE NOTICE FURTHER that the founding affidavit ofp ANDREW CRAIG CLARK

annexed hereto, will be used in support of this application.

Z.
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 5 of 66 3

KINDLY PLACE THE MATTER ON THE ROLL FOR HEARING ACCORDINGLY.

DATED at DURBAN on this \0 day of SEPTEMBER 2018

  

 

APPLI "ATTORNEYS

COX YEATS

Applicants’ Attorneys

21 Richefond Circle

Ridgeside Office Park

Umhlanga Ridge, DURBAN

Ref: A Clark/T Simpson/ts/09 A179 001

Email: aclark @coxyeats.co.za/tsimpson @ coxyeats.co.za
Tel: 082 924 3948

1357418
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 6 of 66 4

IN THE HIGH COURT OF SOUTH AFRICA
KWAZULU - NATAL LOCAL DIVISION, DURBAN

(Exercising its admiralty jurisdiction)
CASE NO: A50/2018

NAME OF SHIP: VLCC “ADVANTAGE SKY”

In the matter between:

ADVANTAGE SKY SHIPPING LLC First Applicant
VLCC “ADVANTAGE SKY” Second Applicant
and

ICON AMAZING, LLC First Respondent
ICON FANTASTIC, LLC Second Respondent
ICON OCTAVIAN CENTER, LLC Third Respondent

in the application to set aside the order of this Court granted
on 30 August 2078 under Case No.: A50/2018, pursuant to
whieh the Second Applicant was arrested in terms of
Section 5(3) of the Admiralty Jurisdiction Regulation Act,
105 of 1983

 

FOUNDING AFFIDAVIT

 

|, the undersigned,

ANDREW CRAIG CLARK

BS
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 7 of 66
Page 2 of 61

do hereby make oath and say that:

| am an attorney of this Honourable Court and practise as such as a partner of
Cox Yeats at 21 Richefond Circle, Ridgeside Office Park, Umhlanga Ridge,
Durban, KwaZulu-Natal.

Cox Yeats are the attorneys of record for the Applicants in South Africa.

| am authorised to institute this application and to depose to this affidavit on behalf

of the Applicants.

The facts contained herein are, save where the context indicates to the contrary,

within my personal knowledge and belief and are true and correct.

Those facts not within my personal knowledge have been conveyed to me

through correspondence and communication with:

5.1 Mr Michael Posemann, an attorney and consultant at Cox Yeats, who

has been working together with me in regard to this matter;

KS.

§
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 8 of 66
Page 3 of 61

5.2 Mr Michael Lax, a solicitor qualified in England and Wales and a partner
in the firm Lax & Co of 78 Cornhill, London, United Kingdom.

| am informed by Mr Michael Lax that he has received information directly from
Mr Ali Tugrul Tokg6éz who is a minority shareholder in Forward Holdings LLC
(“Forward Holdings”), the ultimate holding company in Advantage Sky Shipping
LLC (“Advantage Sky Shipping”) and who is also a director of Advantage Tankers
LLC (“Advantage Tankers”) (and who is ergo a director of Advantage Sky
Shipping), as well as Forward Holdings.

Confirmatory statements of Mr Tokgéz and Ms Gulsun Nazli Karamehmet-
Williams are annexed marked “AC1(a)” and “AC1(b)” respectively. Confirmatory
affidavits of Mr Tokg6z and Ms Williams will be filed in due course, confirming the
contents of this affidavit as well as their respective statemenis. The Applicants
have approached the matter in this manner in view of the urgency of the matter
and as Ms Williams is currently on holiday abroad and it has therefore not been
possible for her to sign a confirmatory affidavit at the time of commissioning of

this founding affidavit.

In regard to the facts that have been conveyed to me, | verily believe such facts

to be true and correct.

 
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 9 of 66
Page 4 of 61

The Parties

The First Applicant is Advantage Sky Shipping LLC, a company duly
incorporated and registered in accordance with the company laws of Marshall
Islands which has its registered office at Trust Company Complex, Ajeltake Road,
Ajeltake Island, Majuro, Marshall Islands and its principal place of business is
Yapi Kredi Plaza A Blok K 12 34330 Levent, Istanbul, Turkey. The First Applicant
is the registered owner of the Second Applicant.

10.

The Second Applicant is the VLCC “Advantage Sky”. The Second Applicant is
presently under arrest at the anchorage off the port of Durban.

11.

The First Respondent is ICON Amazing, LLC, a company duly incorporated and
registered in accordance with the company laws of the Marshall Islands and
which has its registered office at Trust Company Complex, Ajeliake Road,
Ajeltake Island, Majuro, Marshall Islands and its place of business care of ICON
Capital Corporation CC, 3 Park Avenue, 36" Floor, New York, New York, United

States of America.

12.

The Second Respondent is ICON Fantastic, LLC, a company duly incorporated
and registered in accordance with the company laws of the Marshall Islands and
which has its registered office at Trust Company Complex, Ajeliake Road,
Ajeltake Island, Majuro, Marshall Islands and its place of business care of ICON

 

7
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 10 of 66
Page 5 of 61

Capital Corporation CC, 3 Park Avenue, 36" Floor, New York, New York, United

Siates of America.

13.
The Third Respondent is ICON Octavian Center, LLC, a company duly
incorporated and registered in accordance with the company laws of the Marshall
Islands and which has its registered office at Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands and its place of business care of
ICON Capital Corporation CC, 3 Park Avenue, 36" Floor, New York, New York,
United States of America.

14.
In this application, and for ease of reference, | shall refer to the parties as follows:
14.1. the First Applicant as “Advantage Sky Shipping”;
14.2 the Second Applicant as “Advantage Sky’;
14.3 the First Respondent as “ICON Amazing’;
14.4 the Second Respondent as “ICON Fantastic; and
14.5 the Third Respondent as “ICON Octavian”.

15.

Where appropriate, | shall refer to Advantage Sky Shipping and Advantage Sky
collectively as “the Applicants” and ICON Amazing, ICON Fantastic and ICON

RY

Octavian as “the Respondenis”.

8
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 11 of 66
Page 6 of 61

Nature of this Application
16.

This is an urgent application to set aside the arrest of the Advantage Sky.
17.

On 30 August 2018, pursuant to one ex parte application, this Honourable Court
granted three orders for the arrest of the Advantage Sky under case number
A50/2018. Copies of the arrest orders are annexed marked “AC1”, “AC2” and
“AC3” respectively.

18.

The arrest orders were granted in terms of section 5(3) of the Admiralty
Jurisdiction Regulation Act, 105 of 1983 (“the Admiralty Act”) and were for the

purposes of providing security as follows:

18.1. to ICON Amazing in the sum of USD27,376,822.73 for a claim which
ICON Amazing has brought against Amazing Shipping Limited by way of
proceedings before the High Court of Justice, Business and Property
Court of England and Waies, Commercial Court;

182 to ICON Fantastic in the sum of USD27,794,899.55 for a claim which
ICON Fantastic has brought against Fantastic Shipping Limited by way
of proceedings before the High Court of Justice, Business and Property
Court of England and Wales, Commercial Court; and

18.3. to ICON Octavian in the sum of USD19,873,572.25 for a claim which
ICON Octavian has brought against Center Navigation Limited by way of
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 12 of 66
Page 7 of 61

proceedings before the Supreme Court of the State of New York, County
of New York.

19.

In each instance, the alleged claim pursued in the foreign proceedings is

described in the orders as:

“for amounts owing and damages for breaches of the bareboat
charterparty by Amazing Shipping Limited [Fantastic Shipping Limited]
[Center Navigation Limited] as bareboat charterer.”

20.

Paragraphs 3 and 4 of the Court Orders are identical and provide as follows:

“3. THAT the Respondent be in is hereby granted leave to apply for this

order and any arrest effected in terms hereof to be set aside.

4, THAT any such application or application for reduction in the
quantum of the security provided brought after security has been
furnished to the First [Second] [Third] Applicant for the release of
the vessel from arrest shall, together with the affidavits founding
such application, be filed at Court and served on the First [Second]
[Third] Applicant's attorneys within one calendar month of the arrest
of the Respondent or within such extended period as this Court may

on good cause shown allow.”

21.

This application to set aside the arrest of the Advantage Sky is brought in terms

ZS

lo
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 13 of 66
Page 8 of 61 [

of paragraph 3 of the Court Orders.
Grounds for Setting Aside the Arrest
22.

It is settled law! that for a party to succeed in an application for an arrest of a
vessel in terms of section 5(3) of the Admiralty Act, the following must be

established:

22.1 ‘that such party has a claim enforceable by an action in personam against
the owner of the property concerned or an action in rem against such
property, or against a ship which is an associated ship of the ship

concerned;

22.2 that it has a prima facie case in respect of such claim which is prima facie

enforceable in the nominated forum, or fora; and

22.3 that it has a genuine and reasonable need for security on the ordinary

standard of proof, namely, on a balance of probabilities.
23.
The arrest of the Advantage Sky falls to be set aside on the following discrete

grounds, each of which, on its own, constitutes a ground upon which to set aside

the arrest. These grounds are the following:

 

' Cargo laden and lately laden on board the MV Thalassini AVGI v MV Dimitris [1989] 2 All SA
436 (A) and Imperial Marine Company v MV Pasquale Della Gatta & another; Imperial Marine

Company v MV Filippo Lembo & another [2011] JOL 27769 (SCA).
Ka
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 14 of 66

23.1]

23.2

Page 9 of 61

when moving their ex parte application to arrest the Advantage Sky,
ICON Amazing, ICON Fantastic and ICON Center failed to make full and
frank disclosure of all material facts relevant to the grant of the Orders
and breached their uberrima fides obligations to this Honourable Court in

doing so;

the underlying claims which ICON Amazing, ICON Fantastic and ICON
Center seek to enforce in the foreign proceedings are not maritime claims
as defined in section 1(1) of the Admiralty Act in that, at their core, they
are claims for the enforcement of amounts allegedly due under loan

financing agreements;

it follows that the purported reliance on the so-called charterparty claims are

misleading and do not record the true nature of the underlying transaction,

23.3

moreover, the Respondents (Applicants in the arrest application) have
not discharged the onus that rests upon them to establish that the
Advantage Sky is an associated ship of the mv “Amazing”, the mv
“Fantastic” and the mt “Center” at the time of the arrest of the Advantage
Sky in that:

(a) the alleged charterparties upon which the Respondents have
based their arrest applications are simulated documents, not
reflecting the true underlying nature of the transaction between
the parties, with the result that the factual basis upon which the
Respondents seek to rely for the deeming provision in section
3(7)(c) of the Admiralty Act to operate, does not exist; and

(b) on the facts, as opposed to inuendo, speculation and
assumptions, there is no evidence to support the Respondents’
contention that ultimate control of Advantage Sky Shipping, and

Q4

(2
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 15 of 66
Page 10 of 61

hence Advantage Sky, rests in the hands of Mehmet Emin
Karamehmet (“MEK”).

Introduction
24.

The contents of this affidavit are premised to some degree upon facts which are
common cause save io the extent that there has a been a non-disclosure of
certain facts which may have led the court to a different assessment of the
probabilities of association between the vessel and the mv “Amazing”, mv

“Fantastic” or the mt “Center”.
25.

For this reason, | do not consider it necessary to deal seriatim with each allegation
contained in the affidavit of Ms Pitman filed of record in the arrest application.
Furthermore, this affidavit is in the form of a supporting affidavit in this application,
itis not an answering affidavit to Ms Pitman’s affidavit. To the extent that the facts
are not common cause or additional facts should have been put before the court,
| have made reference to the particular paragraphs of Ms Pitman’s affidavit where
the Respondent's version of the facts, or conclusion arrived therefrom, are

incorrect and disputed.
26.

| do, however, deny that the contents of Ms Pitman’s affidavit are in all respects

true and correct.

(3
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 16 of 66
Page 11 of 61

27.

Moreover, to the extent that the contents of Ms Pitman’s affidavit are inconsistent

with the contents of this affidavit, they must be deemed to be denied.

28.

| deny, moreover, that the affidavit of Ms Pitman establishes a legal and/or factual
basis for the arrest of the Advantage Sky and deny, in particular, that
Respondents have established the requirements for a section 5(3) arrest of the
vessel on the basis that it has failed to establish a prima facie maritime claim and
moreover, that it has not, on a balance of probabilities established any
association between the Advantage Sky, on the one hand, and the mv “Amazing”,

mv “Fantastic” or the mt “Center” on the other.
Background Facts and Context

29.
During or about June 2013, a vessel by the name of the mv “Hero” was arrested
in Houston, Texas. Those proceedings involved ICON Amazing, Amazing
Shipping Ltd and Geden Holdings Ltd (“Geden Holdings”). The proceedings were
in the United States District Court for the Southern District of Texas, Houston
Division, in Civil Action number: H-13-1449.

30.

| annex the following in regard to those proceedings:

30.1 marked “AC4”, a copy of the Court Order dated 18 June 2013;

 

(0,
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 17 of 66 IS
Page 12 of 61 ‘

30.2 marked “ACS” a copy of the judgment of that court referred to as a

“Memorandum Opinion’.
30.3 marked “AC6”, a copy of the final judgment of that court.
31.
For ease of reference, | shall refer to the above as the “Hero Judgment’.
32.

As will become apparent from what is set out below, the Hero Judgment is
relevant to a number of issues relating to the arrest of the Advantage Sky. Whilst
appreciating that the Hero Judgment itself is not per se evidence of the facts
referred to therein, to the extent that those representing Advantage Sky Shipping
have been able to obtain source documentary evidence referred to in the Hero
Judgment, it is apparent that such documentary evidence is consistent with how

it has been summarised in the Hero Judgment.
33.

Furthermore, whilst the Hero Judgment itself relates to only one of the vessels
against which the Respondents’ alleged claims lie, documents sourced by those
representing Advantage Sky Shipping reveal that what occurred in regard to the
mv “Amazing” equally occurred in regard to the mv “Fantastic” and mt “Center”.

34,
The history of this matter accordingly dates back to 2007 when the three vessels

were purchased by Amazing Shipping Ltd, Fantastic Shipping Ltd and Center
Navigation Ltd, respectively. DVB Bank had provided financing in respect of the
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 18 of 66
Page 13 of 61

construction costs of the vessels. My understanding is that Geden Holdings
experienced financial difficulties such that, the owning companies needed to
refinance the vessels in order to pay off what was owed to DVB Bank, failing
which they would lose the vessels. This led to discussions taking place between
Geden Holdings and ICON Capital Corporation (CON Capital’ or “ICON”,
interchangeably).

35.

| annex marked “AC7”, a letter from ICON Capital to Geden Holdings. In that
letter, ICON describes itself as:

“1. the third largest independent equipment leasing and financing
company in the United States according to the 2009 Monitor 100 Report,
and the largest privately-held independent equipment leasing and finance
company in the United States.”

and further:

“ICON provides business with an array of speciality finance solutions that
range from traditional leasing of equipment types such as construction,
furniture, fixtures and equipment, information technology, manufacturing,
marine, materials handling, medical, rolling stock and telecom to highly
structured financial products for unusual types and emerging companies.
... While its funds have a diversified investment strategy, ICON has a

particular specialty in maritime and offshore assets.”
36.

ICON is therefore an equipment leasing and financing company. It does not
operate any ships or fleets of ships.

16
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 19 of 66 (=)
Page 14 of 61

Commercial Structure of Transaction
37.

The ICON letter dated 28 July 2010 summarises the commercial structure of the

transaction. In summary, this was the following:

37.1 the transaction involved the purchase of one Supramax bulk carrier and
subsequent bareboat charter back to Geden Holdings or a wholly-owned

subsidiary thereof;

37.2 the vessel consisted of one 57,000 DWT (deadweight) bulk carrier built
at COSCO Zhoushan Shipyard, China;

37.3 the purchase price was USD30 million;

37.4 the purchaser would be a special purpose subsidiary owned by one or

more funds managed by ICON Capital;
37.5 the seller would be Geden Holdings or a wholly owned subsidiary thereof;

37.6 the charterer would be Geden Holdings or a wholly-owned subsidiary

thereof;

37.7 Geden Holdings would guarantee all obligations of the seller and the

charterer;

37.8 the purchaser would agree to charter the vessel to the charterer and the
seller agreed to cause the charterer to charter the vessel from the
purchaser for a period of seven years commencing on the closing date,
1 October 2010;

 
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 20 of 66

37.9

37.10

37.11

37.12

37.13

37.14

Page 15 of 61

a “charter hire” rate of USD12,700.00 per day would apply under the
charterparty;

the charterer would have an option to purchase the vessel as is, where

is, on certain anniversary dates of the closing date;

upon expiry of the charter terms, the charterer would be obliged to

purchase the vessel as is, where is, for USD21,150.00:

if the fair market value of the vessel fell below 125% of the purchaser's
non-recourse finance during years one and two of the charter term or
130% thereof, the charterer would have to provide additional security or
make an additional charter hire payment within thirty days in order to

satisfy the relevant ratio; and

in the event that an additional charter hire payment was made, the
purchase option and purchase obligation amounts would be reduced by

the amount of such additional charter hire payment.
the letter that is annexed marked “AC7” relates to the transaction in

respect of the mv “Amazing”. The transactions in respect of the mv

“Amazing” and mt “Center” were contracted upon similar terms.

38.

This is commonly known as a “sale-leaseback-sale” arrangement. In truth, as will

become apparent in what is set out below, it is nothing more than an arrangement

in terms of which a financier, in return for obtaining ownership in the financed

property (i.e. the vessel) as security, advances funding to the purchaser of such

property. Importantly, the monthly instalment payments due by the purchaser are

Ig
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 21 of 66

Page 16 of 61 | q

nothing more than instalment payments under the loan and finance agreement

and do not equate to market-related hire in the context of a charterparty.

39.

Pursuant to the ICON letter dated 28 July 2010, the following documents were

executed in respect of each of the three vessels:

39.1

39.2

39.3

39,4

39.5

a Memorandum of Agreement (“MOA”);

Rider Clauses to the MOA (“Rider Clauses’);

a Guarantee and indemnity from Geden Holdings (“Geden Guarantee”);

a Protocol of Delivery and Acceptance (“PDA”); and

a bill of sale (“bill of sale”).

40.

For ease of reference and for purposes of a proper analysis of the commercial

nature of the transaction, | have annexed the relevant documenis referred to

above in regard to the sale of the mv “Amazing”.

Al.

The MOA in respect of the mv “Amazing” is annexed marked “AC8(a)” and

“AC8(b)” respectively. The documents are identical, save that the first version is

signed for and on behalf of the sellers, Amazing Shipping and the second version

is signed on behalf of the buyers, ICON Amazing.
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 22 of 66
Page 17 of 61

42.

The Rider Clauses are annexed marked “AC9(a)” and “AC9(b)”, respectively.
These documents are likewise identical, save that the former has been signed by
the sellers and the latter by the buyers.

43.

Clause 17 of the Rider Clauses provides:

“The Buyers (as owners) and the Sellers (as charterers) have entered into
a bareboat charterparty (the “Charter”) of even date herewith pursuant to
which the Buyers have agreed to charter the Vessel to the Sellers on the
terms and conditions contained in the Charter. On delivery of the Vessel
to the Buyers under this Agreement, the Vessel shall be simultaneously
delivered by the Buyers to the Sellers under the Charter.”

44,

| annex marked “AC10(a)” a copy of the bareboat charter between ICON
Amazing, as owners, and Amazing Shipping, as bareboat charterers, dated 29
September 2010. For ease of reference, | shall refer to this document as the
“Amazing Bareboat Charter’.

45.
|! annex marked “AC10(b)”, the Rider Clauses to the Amazing Bareboat Charter.

For ease of reference, | shall refer to this document as the “Amazing Bareboat
Rider Clauses”.

 

20
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 23 of 66

Page 18 of 61

46.

| annex marked Annexure “AC10(c)”, the Bill of Sale evidencing

acknowledgement by Amazing Shipping of the transfer of 100% of the shares of

the vessel in mv “Amazing” and in her boats and her appurtenances, to ICON

Amazing.

47.

It is apparent from a perusal of the Amazing Bareboat Charter that a number of

the standard “Barecon 2001” clauses were deleted and replaced with an

extensive number of additional provisions contained in the Amazing Bareboat

Rider Clauses. Furthermore, in terms of the Amazing Bareboat Rider Clauses:

47.1

47.2

47.3

if the “Fair Market Value”, defined in clause 60,1.26 fell below the
“Permitted LTV”, defined in clause 60.1.54, the charterers, Amazing
Shipping, would have an option to provide additional security to the
owners, ICON Shipping or to pay additional charter hire within thirty days
of the breach of the “Permitted LTV” sufficient to satisfy the “Permitted
LTV” (clause 40(c));

Amazing Shipping would have options to purchase the mv “Amazing” on

the anniversary dates of the delivery date (clause 50);
Upon expiry of the charter period and provided that Amazing Shipping
had not exercised the purchase option, Amazing Shipping were obliged

to purchase the vessel for a price of USD21,5 million (clause 51).

48.

Having regard to these provisions, the Houston Court found as follows in the Hero

 

2)
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 24 of 66

Page 19 of 61

Judgment:

“Documents submitted for the Court’s consideration show that from the
start, the transaction was regarded as a vessel sale / financing, not as a
conventional maritime charter. ICON repeatedly referred to its transaction
with Defendants as a ‘secured financing’, and stressed that the transaction

is not a bareboat charter, but a vessel sale / financing.”

49.

In analysing the documents and evidence before it, the Houston Court attached

weight to the following evidence:

49.1

49.2

49.3

49.4

written communication from ICON’s managing director, head of Shipping
& Offshore, Tobias Backer, and his characterisation of the transaction
and the role of ICON therein;

ICON’s own amortisation schedule, which set out that the monthly
payments due under the Amazing Bareboat were in fact repayments of
capital and interest under the loan agreement and did not constitute
market related “charter hire” as that term is understood in the maritime

industry;

the Loan-to-Value clause (the “LTV” clause), relating to the residual value
of the vessel which, the court found, placed the risk of loss of the vessel
value on Amazing Shipping and was consistent with Amazing Shipping

becoming the ultimate owner of the vessel; and

the obligation on Amazing Shipping to purchase the vessel for a “balloon

payment” of USD21,5 million at the end of the period.

 

@ Hero Judgment, paragraph 5 (page 7}.

22
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 25 of 66
Page 20 of 61

50.

It is respectfully submitted that the Houston Court was entirely correct in its
assessment of the facts in this regard. | refer to the email communication set out
below.

51,

| annex marked “AC11”, a copy of an email from Tobias Backer to Mehmet Mat
dated 1 May 2013 (23:44) in which he says the following:

“We have evaluated your proposal and believe that there must be a
misunderstanding. ICON’s financings of the Center, Amazing & Fantastic
are secured financings, not time charter arrangements. As such, any
restructuring proposal would have to reflect the legal structure of the

contracts supporting the financing.”
(emphasis added)
52.
This appears to be the email communication referred to in footnote 23 on page 9
of the Hero Judgment. Whilst that email is said to be dated 2 May 2013, it would
appear from an email string, annexed marked “AC12”, that it is reflected in such

string as having been sent on 2 May 2013 at 00:44. What appears to have
happened is that the email was in fact sent on 1 May 2013 shortly before midnight.

53.

| annex marked “AC13(a)” an email from Tobias Backer to Mehmet Mat dated 28

 

z3
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 26 of 66 at
Page 21 of 61

May 2013 (16h00) in which the following is stated:

“Our agenda is very transparent and has been consistently communicated
to you and to Alix Partners. We do not expect any special treatment, but

rather to be treated the same as the other secured lenders to Geden.”
(emphasis added)
54.

It is apparent that this is the email referred to in footnote 22 on page 9 of the Hero

Judgment.
55.

| annex marked “AC13(b)’, an email from Tobias Backer to Mehmet Mat dated
19 April 2013 (23h59), in which the following is stated:

“fT just thought about one thing you mentioned on the phone when we just
spoke. One cannot look upon our deals as conventional charters. The
fact that ICON bought its vessel at a level which today looks high is

irrelevant.

From a legal perspective, a capital lease — such as our deals — is no
different than a loan. As such your lease with us is in reality a senior
/ junior loan. This is the way ICON approached us from day one and it is
a way it would be address (sic) in any kind of insolvency proceedings. As
such, we are perplexed by why these deals would be dealt with
differently than the loans.”

(emphasis added)
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 27 of 66

Page 22 of 61

56.

It is apparent that this is the email communication referred to in footnote 24 on

page 9 of the Hero Judgment.

57.

Based on infer alia the abovementioned emails from Tobias Backer, the Houston

Court went on to find as follows in the Hero Judgment:

“(17)

(19)

and further:

... The Court finds that the ‘true objective’ of the parties was the
payment of a loan and the eventual sale of the Amazing to Amazing
Shipping.

Based on the foregoing, and after analyzing the relevant
agreements and other documents submitted by the parties, hearing
the oral arguments of counsel, and having its questions answered
by counsel for the parties, the Court finds that the Barecon 2001,
including the day-rate charterhire contained therein, is not a
conventional maritime charter party, but is instead one inseparable
component of a larger non-maritime vessel sale / financing
transaction. The Court finds that the charter party cannot be
severed from the overall vessel sale / financing transaction between

the parties and is therefore non-maritime in nature.”

“Lastly, the loan transaction was structured in such a way that ICON owns

the title to the Amazing. This was intentional. Had ICON wanted to take

a true maritime mortgage, it could have. Rather, it chose to structure the

25
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 28 of 66
Page 23 of 61

arrangement as a sale /lease-back / sale so that it would own the Amazing

as collateral.

Having determined that the character of the putative ‘charter party’ was
fixed from the outset as a sale contract and not as a conventional bareboat
charter, the Court need proceed no further. Because the transaction is a
single, integrated vessel sale / financing agreement, it is a non-maritime

contract and this Court lacks subject-matter jurisdiction.”

58.

Consistent with its finding that the true nature of the claim was a dispute based
on the sale and financing of a ship, which is not a maritime claim under US law,
the Houston Court, found that it lacked jurisdiction and it therefore uplifted the
attachment of the mv “Hero” and it dismissed the complaint filed by ICON

Amazing.

59.

The maritime claim issue under South African law is dealt with in more detail
below. The important point to note in regard to the Hero Judgmentis that, having
regard to the evidence before it, it determined that the true nature of the
transaction was a sale contract and not a conventional bareboat charter. It is

submitted that this characterisation of the transaction is plainly correct.

60.

Furthermore, | annex the following documents that are relevant in this issue that
do not appear to have been referred to by the Judge in the Hero Judgment.

60.1 an email from Sybille Andaur of ICON Investmenis to Mehmet Mat dated

26
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 29 of 66
Page 24 of 61

26 December 2012 (23h54), marked “AC14”:

60.2 a Discussion Term Sheet in respect of the mt “Center” dated
21 December 2012, marked “AC15”:

60.3 a Discussion Term Sheet in respect of the mv “Amazing” and mv
“Fantastic” dated 21 December 2012, marked “AC16”;

61.

This email and the attached Discussion Term Sheets provide further evidence of
the true nature of the transaction between ICON, Geden Holdings and the owning
companies which are described as “/enders’ and in respect of which purchase
options were provided to the owning companies and a purchase obligation was

included, consistent with the “Existing Transaction’.
Non-Disclosure of Material Facts
62.
The rule with regard to making proper disclosure of all material facts in an ex
parte application is described in Wisdom C® with reference, inter alia to

Schlesinger v Schlesinger as follows:

62.1 in ex parte applications alt material facts must be disclosed which might

influence the Court in coming to a decision;

62.2 the non-disclosure or suppression of facts need not be wilful or mala fide

to incur the penalty of rescission; and

 

3 2008 (3) SA 585 (SCA) at [17].
41979 (4) SA 342 W at 349A-B.

27
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 30 of 66 23
Page 25 of 61

62.3 the court, apprised of the true facts, has a discretion to set aside the

former order or to preserve it.
63.

in the Aizcun Trader, this is referred to as the “uberrima fides rule’. The rule

was applied by this Honourable Court in the Doxa®.
64.

In the founding affidavit of Ms Pitman furnished on behalf of the Respondents in
support of their ex parte application for the arrest of the vessel, there is no proper

disclosure of the following:
64.1 correspondence and other documents referred to above which refer to
the true nature of the underlying transaction between ICON Capital and

the owning companies of the mv “Amazing”, mv “Fantastic” and mt
“Cenier’;

64.2 the Hero Judgment of the Houston Court.
65,

In paragraph 3 of her affidavit, Ms Pitman, in disclosing the source of her
knowledge of facts deposed to in her affidavit, refers to:

“... and, as will be seen, much of it has been drawn from certain legal

proceedings that have taken place in the United States of America in

 

5 2000 (3) SA 776 C at 794.
6 Qatar Steel Co Ltd & Another v mv “Doxa” (2005) JOL 14984 (D).
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 31 of 66
Page 26 of 61

relation to the control of, inter alia, the respondent vessel.”
66.

This notwithstanding, the Hero Judgment of the Houston Court was not disclosed
in the ex parte application papers.

67.

In regard to the nature of the transaction, the following appears in Ms Pitman’s

affidavit:

“10. The Applicants are special purpose companies of the ‘ICON’
Group, incorporated for the purpose of acquiring new building
vessels and chartering them on long-term bareboat charters which,
as in this case, including provision for the ultimate acquisition of

ownership of the vessels by the bareboat charterers.

71. The three bareboat charterers, Amazing Shipping Limited,
Fantastic Shipping Limited and Center Navigation Ltd, were the
special purpose companies of Mr Mehmet Emin Karamehmet
(‘MEK’) incorporated for the purpose of taking the new building
vessels on bareboat charter from the individual Applicants. The
obligations of the bareboat charterers were further guaranteed by
Geden Holdings, Lid, the parent company of the bareboat
charterers and a company also controlled by MEK.”

68.

Respectfully, this does not properly disclose the true nature of the transaction nor

24
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 32 of 66
Page 27 of 61

does it provide a proper context of the bareboat charters as part of the overall
sale and financing transaction. The result is that the impression that is created
is that this is a “usual” enforcement of claims under bareboat charters whereas,
as can be seen from what is set out above, this was not the case on the version

of Tobias Backer.
69.

It is submitted that in order to have met its obligations relating to the making of
full and frank disclosure under the uberrima fides rule, the Respondents, at the
very least, ought to have put up the Hero Judgment, provided a proper
explanation of the nature of the transaction and explained to the Judge hearing
the ex parte application why, on the Respondents’ version, they were
nevertheless entitled to orders for the arrest of the Advaniage Sky under section
5(3) of the Admiralty Act.

70.
In this respect, it is important to bear in mind the dicta of Didcott J in the Pazl:

“It is a serious business to attach a ship. To stop or delay its departure
from one of our ports, to interrupt its voyage for longer than the period was
due to remain, can have and usually has consequences which are
commercially damaging to its owner or charterer, not to mention those who
are relying upon its arrival at other ports to load or discharge cargo.
Especially when the attachment is sought ex parte, as can be and almost
always is done, the court must therefore be given sufficient information to
show that a measure which results so harmful to others is nevertheless

necessary for the protection of the applicant’s legitimate interests.”

 

’ Katagum Wholesale Commodities Co Lid v mv “Paz” 1984 (3) 261 (N) at 269.

30
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 33 of 66
Page 28 of 61

71.

These dicta were endorsed by Corbett CJ in the Appellate Division, as it then

was, in Bocimar.

72.

The Advantage Sky is presently on time charter io Shell Western Supply and
Trading (“Shell Western”). The daily hire rate is USD17,500.00. With effect from
the arrest of the Advantage Sky on 30 August 2018, the vessel has been, and

continues to be, off hire and Advantage Sky Shipping is losing this revenue.

73.

Moreover, having regard to the quantum of the claims asserted by the
Respondenis in the arrest application papers and the value of the Advantage Sky,
it is not practicable for Advantage Sky Shipping to procure the release of the
vessel from arrest through the provision of security. The arrest of the Advantage
Sky by the Respondenis has already had, and will continue to have, extremely

prejudicial commercial consequences for Advantage Sky Shipping.

74,
lt is submitted that the arrest falls to be set aside on the grounds of a material
non-disclosure by the Respondents in their ex parte application for the arrest
orders.

No Maritime Claim

75.

 

8 Bocimar NV v Kotor Overseas Shipping Lid 1994 (2) SA 563 (a) at 581.

3l
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 34 of 66
Page 29 of 61

In paragraph 14 of Ms Pitman’s founding affidavit, she states that the
Respondents rely upon paragraph (j) of the definition of “maritime claim” in
section 1(1) of the Admiralty Act which provides:

“Any charter party or the use, hire, employment or operation of a ship,

whether such claim arises out of any agreement or otherwise”

76.

Having regard to what is set out above, it is submitted that the true nature of the
transaction was a financing agreement in respect of the sale of the vessels. For
the reasons set out above, these were not conventional charterparties and the
rates of hire had nothing to do with market related rates but were a reflection of

the repayment of capital and interest instalments under loan agreements.

77.

In the premises, it is submitted that, properly understood, the Respondents’
claims are not claims for outstanding hire or damages under the so-called
charterparties but are rather for alleged unpaid amounts under loan agreements.
The Respondents elected not to secure their positions as financiers by way of
mortgages over the vessels, In the premises, the Respondents cannot rely upon

paragraph (d) of section 1(1) of the Admiralty Act to assert a maritime claim.

78.

It is submitted that the Respondents find themselves in the same position as the

arresting parties in the Ef Shadda? in which, Lopes J, commented as follows:

 

9 Oxacelay and Another v El Shaddai and Others 2015 (3) SA 55 (KZD).

32
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 35 of 66

*(15)

and further:

“(18)

(25)

Page 30 of 61

... There is no need, nor should there be any desire to extend
admiralty jurisdiction to matters which have what the learned author
refers to as ‘no meaningful maritime connection’, and by which |
understand him to mean the extension of admiralty jurisdiction to
matters which can otherwise easily be dealt with within the usual
jurisdiction of the High Court.”

The question which must ultimately be considered is whether the
claim is such that its relationship with ‘marine or maritime’ matters
is sufficiently close that it is necessary for it to be heard as a

maritime claim in this court.

The nature of the agreement between the parties was a loan and
its purpose was to finance a company. The nature and purpose are
not altered by the fact that the company was to repay the loan out
of the proceeds of its fishing operations. As the underlying loan
would not constitute a ‘maritime claim’ in terms of the Act, the
applicant cannot rely upon the judgment of the Montevideo court to
establish a claim in terms of sub-s 1(1)(aa) or sub-s 1(1)(ee) of the
Act. In my view it would be both unnecessary and undesirable to
extend the jurisdiction of the Admiralty Court to include loans of this

nature as maritime claims.”

79.

It is submitted that having regard to the true nature of the Respondents’ claims,

these are claims arising out of a loan agreement and that the loan is not

sufficiently closely connected to the vessels to constitute maritime claims.

33

 
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 36 of 66
Page 31 of 61

80.

Finally, in this regard, given the failure of Ms Pitman to have disclosed the true
basis of the alleged claim of the Respondents, it should not now be open to the
Respondents to rely on any other maritime claim in terms of the Admiralty Act.

81.

More particularly, by failing to disclose the true nature of the underlying
transaction, and the finding of the Houston Court in regard thereto in the Hero
Judgment, ICON effectively misled this Honourable Court and it must stand or fall

by the election it made.
Association Not Established
82.

The Respondents’ case on association fails at two levels, namely:

82.1 it is not possible for the Respondents to rely upon the deeming provision
contained in section 3(7)(c) of the Admiralty Act as the charterparties are
simulated and do not constitute bona fide and _ conventional
charterparties;

82.2 the factual position with regard to the ultimate control of the Advantage

Sky makes it clear that MEK is not ultimately in control of its owning
company, Advaniage Sky Shipping.

Deeming Provision Does Not Operate

34
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 37 of 66
Page 32 of 61

83.

The Respondents’ case on association commences at paragraph 132 of Ms
Pitman’s founding affidavit through to paragraph 201 thereof. It is apparent from
paragraph 133 of Ms Pitman’s affidavit that the Respondent relies on the deeming
provision contained in section 3(7)(c) of the Admiralty Act. Indeed, this is the “first
leg” of the Respondents’ case on association.

84.

Section 3(7)}(c) of the Admiralty Act provides:

“If at any time a ship was the subject of a charter-party the charterer or
sub-charterer, as the case may be, shail for the purposes of subsection (6)
and this subsection be deemed to be the owner of the ship concerned in
respect of any relevant maritime claim for which the charterer or the sub-

charterer, and not the owner, is alleged to be liable.”

85.

The reference to sub-section (6) is a reference to the provision that entitles a
party to enforce an action in rem against an associated ship instead of the ship

in respect of which the maritime claim arose.

86.

It is submitted that upon a proper construction of section 3(7)}{c) of the Admiralty
Aci it is necessary, jurisdictionally, to establish that there is in existence a valid
and enforceable charterparty giving rise to a legally enforceable in personam

claim against the charterer.

35
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 38 of 66
Page 33 of 61

87.

As can be seen from the evidence referred to above, in particular, the emails from
Tobias Backer who, it should be remembered, served as the managing director,
head of Shipping & Offshore, for ICON Capital and whose advertised area of

expertise was vessei finance, the nature of the financing was:

“... secured financings, not time charter arrangements. "7°

88.

As pointed out in the Hero Judgment of the Houston Court, ICON Capital
repeatedly referred to its transaction with the Respondents as “secured financing”
and stressed that the transaction was not a bareboat charter but was a vessel

sale and financing arrangement.

89.

In the premises, it is submitted that the jurisdictional fact necessary for the
Respondents to rely upon the deeming provision under section 3(7)(c) of the
Admiralty Act, namely a valid and legally enforceable charterparty in each
instance, does not exist and that, on this ground alone, the Respondents have

failed to establish association.

90.

Again, given its failure properly to describe the true nature of the underlying
transaction, ICON cannot benefit from its own default and seek to rely on section
3(7)(c) of-the Admiralty Act.

 

10 Annexure “AC11”.

36

CL
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 39 of 66
Page 34 of 61

Evidence of Association

91.

It is settled law that the Respondents bear the onus to establish that at the time
of the arrest of the Advaniage Sky, it was, on a balance of probabilities, an
associated ship of the mv “Amazing”, mv “Fantastic” and mt “Center”, in

accordance with the provisions of sections 3(6) and (7) of the Admiralty Act".

92.

The Respondents’ case on association is set out in paragraphs 132 to 201 of Ms
Pitman’s founding affidavit. Distilling the Respondents’ argument in this regard, it

may be summarised as follows:

92.1 at the time that the Respondents’ in personam claims arose against
Amazing Shipping, Fantastic Shipping and Center Navigation,
respectively, these companies were ultimately controlled by MEK,
through Buselten Finance S.A. (Buselten Finance) and Geden Holdings;

and

92.2 atthe time of the arrest of the Advantage Sky, Advantage Sky Shipping
was ultimately controlled by MEK.

93.

The Applicants do not make any admissions in regard to either the nature or the
timing of the Respondents’ alleged claims. This issue has already been dealt with

 

"1 Golden Sea Bird incorporated vs Alam Tengirri SDN BHD and Another, Case No. 2001(4) SA
1329 (SCA) and MV Silver Star; Owners of the MV Silver Star v Hilane Ltd 2015 (2) SA 331
(SCA).

37
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 40 of 66
Page 35 of 61

at length in this affidavit.

94.

The Applicants do not dispute that between 2010 and 2016, MEK was the sole
shareholder in Buselten Finance, which was in turn the majority shareholder of

Geden Holdings.

95.

The Applicants however deny that either MEK or Buselten Finance or Geden
Holdings has any shareholding, let alone a controlling interest, in Advantage Sky

Shipping or any of its holding companies.

96.

In the premises, the Respondents have not discharged the onus that rests on
them to establish association between the mv “Amazing”, mv “Fantastic” and mt
“Center” at the time of the alleged claims arising and the Advantage Sky at the
time of the arrest, on a balance of probabilities. This is fatal to the arrest of the

Advantage Sky by the Respondenis.

97,

The Applicants propose to deal with this issue in the following two ways:

97.1 first, by showing that on the Respondents’ own version, as set out in Ms
Pitman’s affidavit, there is simply no evidence to support the allegations
that the Respondents have made in regard to association; there is only
conjecture, speculation and innuendo based on flimsy grounds and

unsupported supposition;

33
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 41 of 66
Page 36 of 61

97.2 second, by highlighting that the documents relied upon by the
Respondents in fact support the opposite contention, namely that the
vessels are not associated, and by providing additional evidence on

certain issues.

The Respondents’ Case
98.

Annexed to Ms Pitman’s affidavit, marked “CVP 37”, is a diagram purportedly
representing the structure of the relationships involved. In paragraph 161, Ms

Pitman states:

“from the foregoing, it evident that many facts and allegations are either

common cause or not capable of being disputed.”

99.

This is not an accurate contention in regard to what the diagram purports to
convey. In particular, the reference to “daughter’ is presumably a reference to
MEK’s daughter, Gulsun Nazli Karamehmet-Williams (“Ms Williams”). The line
drawn between MEK and Ms Williams suggests that MEK controls Ms Williams.
There is no evidence to show that this is the case and, as the judge in the case
of Tank Punk, Inc v Spike Shipping, Ltd and Others correctly held in the United
States District Court for the Southern District of Texas, which judgment was
annexed as “CVP 32” to Ms Pitman’s affidavit:

“Tank Punk also makes much of the fact that Williams is Karamehmet’s
daughter and suggests that such a familial relationship, coupled with broad
ownership references to the Karamehmet family in Geden Group

Defendant documents, suggests either that Williams and Karamehmet

34
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 42 of 66

Page 37 of 61

should be considered one and the same for purposes of this case, or that
Karamehmet has contro! over Williams and the Advantage Defendants.
There is, however, no evidence in the record that there is any financial
unity between Karamehmet and Williams, no evidence in the record that
Karamehmet exerted any influence or contro! over Williams with respect
to her purchase of the 17 tankers, and no evidence that the Geden Group
Defendants have dominion and controi over the Advantage Defendants.
The evidence is simply that Williams is extremely wealthy and was born
wealthy. Williams’ deposition at 61-63 (Document number 41-2 at 63-65).
Any argument that her father (Karamehmet) controls her, the funds

she used to purchase those 11 tankers or any of the Advantage

Defendants is nothing more than mere speculation.”

(emphasts added)

100.

For ease of reference, | shall refer to the above judgment as the “Tank Punk”
judgment. The Respondents have not provided any evidence to suggest anything

different to what is set out in the above judgment extract.

101.

In the premises, the suggestion that what is contained in the diagram at annexure

“CVP 37” is “common cause or not capable of being disputed”, is denied by the

Applicants.

102.

In paragraph 173 of Ms Pitman’s affidavit,

 

it is suggested that the

40
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 43 of 66
Page 38 of 61

recommendations contained in the “Project Hermitage Report’! dated 6 March
2013 were “substantially adopted and implemented”. This suggestion is incorrect

and is denied,

103.

The suggestion in paragraph 173.2 that Geden Holdings and Geden Lines “made
arrangements for the rollover financing of the loans of Geden Holdings’ is likewise
incorrect and is denied. To the extent that this is a reference to Mr Tokgéz and
Mr Mehmet Mat, it should be noted that neither of them held a controlling interest
in either Geden Holdings or Geden Lines. Furthermore, neither of them hold a

controlling interest in the Advantage Group.

104.

In paragraph 173.3 of her affidavit, Ms Pitman uses the word “sell” in inverted
commas. To the extent that what is implied in that regard is that the sale of the
11 tankers from the Geden Group to the Advantage Group was not an arms-
length transaction, this is denied. In this regard, i refer to the statement of Ms
Williams dated 7 September 2018 fully explaining the circumstances in which the
sale occurred and the involvement of Mr Tokgéz in regard thereto, given his
knowledge and skill in shipping matters. This is clear evidence that the sales

were genuine, arm’s-length transactions at market-related prices.

105.

Furthermore, the Judge in the Tank Punk judgment, held as follows:

‘in addition to this uncontroverted deposition testimony that Karamehmet

did not control Williams’ acquisition of the 11 tankers, there is documentary

 

12 P679 — 730, Volume 7, Item 39 — arrest application papers.

4|
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 44 of 66
Page 39 of 61

evidence which shows that Williams, in 2015, paid the fair market value
for the 11 tankers that were purchased by the Advantage Defendants,
using USD200,000,000.00 and securing hundreds of millions more in

loans.”

(emphasis added)

106.

To put the issue beyond any doubt, | annex marked “AC17” a copy of sight
unseen valuations prepared for Geden Holdings by Clarkson Valuations Limited,
an independent ship broking company based in London, in respect of the
Advantage Sky (previously the mt “Blue”) dated 2 June 2014. The valuation of
the Advantage Sky is USD48,5 million which compares closely to the actual sale
price in respect of the Advantage Sky of USD50,25 million, in 2015. A copy of the
Bill of Sale is annexed marked “AC18”.

107.

In paragraph 173.4 of Ms Pitman’s affidavit, the reference to Geden Holdings and
Geden Lines arranging “for the management of the 11 tanker vessels to continue
being performed by Geden Lines under new five-year contracts” is incorrect and
is denied. It is not disputed that Geden Lines (but not Geden Holdings)
participated in the management of the 11 tanker vessels following their sale to
the Advantage Group, but this was pursuant to a Ship Management Agreement
with the Advantage Group. A copy of the Ship Management Agreement is

annexed marked “AC19”.

108.

Once again, neither Mr Tokgéz nor Mr Mat had any controlling interest in either

42.
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 45 of 66

Page 40 of 61

Geden Holdings or Geden Lines. As explained by Ms Williams in her

accompanying statement, it was Mr Tokg6z who told her that if she was prepared

to invest her own money in the purchase of the 11 tankers in question, Mr Tokgéz

would be able to use his connections with Shell Western to fix long-term charters

for the vessels. Mr Tokg6z explains that it was a requirement of Shell Wester

that Geden Lines remain on as managers of the 11 vessels.

109.

In the deposition of Mr Tokgéz given on 13 January 2016, annexed at pages 456

— 590 of the arrest application papers, the following exchange appears on page

99 of the deposition transcript (page 553 of the indexed papers):

“Q. This is a document that is a Ship Management Agreement, would you

Q.

A.

Q.

agree?
Yes.
Which is between the owners of Advantage Arrow who are Advantage
Arrow Shipping and the manager Genel Denizcilik AS. And would you
agree that a similar agreement with the same manager has been
signed on behalf of each owner of every vessel in the fleet of
Advantage Tankers?
Correct.
With the same manager?

Correct.
And you have signed on behalf of the owner?

 

re
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 46 of 66
Page 41 of 61

A. Correct. The vessels after the change of ownership didn’t change the
management as per the agreement with Shell.

Q. And ! was just about to ask you that question and you just answered.
You anticipated it, Before these vessels were sold to the Advantage

Tankers fleet...

A. Under the same management.

Q. Under the same management while their sole shareholder was Geden
Holdings?

A. Correct, it was a requirement by the charter of Shell that the

management should be kept the same.”

(emphasis added)

110.

In paragraph 173.5 of Ms Pitman’s affidavit, the suggestion is that Geden
Holdings “made every attempt to ‘ringfence’ them [the 11 tanker vessels] from
creditors.” As is apparent from the accompanying statement of Ms Williams, this
is not correct and it is denied. Once again, to the extent that this constitutes an
insinuation by the Respondents that the sale of the 11 tankers from the Geden
Group to the Advantage Group was anything other than a valid, arms-length
transaction, at market-related prices, this is denied. The evidence demonstrates
that the vessels owned by Geden Holdings were replaced by the cash amounts
to the value of each vessel. It is thus incorrect to suggest that the sale of the
vessels was an attempt to “ring-fence” the vessels or the equity which they
represented.

 

Aes
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 47 of 66
Page 42 of 61

111.

In paragraphs 174 and 175 of her affidavit, Ms Pitman makes reference to Future
Holdings, Ltd (“Future Holdings’), it is important to note that Future Holdings is
not part of the Advantage Group.

112.

It is true (but irrelevant, because of Future Holdings’ lack of involvement in the
Advantage Group) that Ms Williams held 75% of the shares in Future Holdings
with Mr Tokgéz holding the remaining 25% of the shares. It is also true (but
irrelevant) that Mr Tokg6z is a director of Future Holdings. But Future Holdings is
not the sole shareholder, or indeed any shareholder, of Advantage Product

Tankers LLC or any other Advantage Group company.
113.

As Ms Williams explains in her accompanying statemeni, it had at one stage been
contemplated that Future Holdings would be part of the Advantage Group
structure, together with a company conirolled by a US hedge fund, Centerbridge.
But when Centerbridge dropped out, prior to the acquisition of the 11 tankers from
Geden Holdings, Future Holdings also dropped out and a new holding company,
Forward Holdings, was incorporated as the holding company of the Advantage

Group.
114.

In the premises, any references by the Respondents to Future Holdings are

irrelevant to the issue of the alleged association of the vessels.

45
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 48 of 66
Page 43 of 61

115.

In regard to paragraph 176 of Ms Pitman’s affidavit, | set out below the ownership

structure of Advantage Sky Shipping:

115.1 Mr Tokgéz holds 15% of the shares and Ms Williams holds 85% of the

shares in Forward Holdings;
115.2 Forward Holdings holds 100% of ihe shares in Advantage Holdings;
115.3 Advantage Holdings holds 100% of the shares in Advantage Tankers and
100% of the shares in Advantage Product Carriers LLC (“Advantage

Product Carriers”); and

115.4 Advantage Tankers holds 100% of the shares in Advantage Sky
Shipping.

116.

| annex marked “AC20” — “AC 23” copies of the relevant certificates confirming

this structure.

117.
It is clear that the ultimate control in Advantage Sky Shipping, and hence in the
Advantage Sky rests with Ms Williams. MEK has no interest at ail in any of the
abovementioned entities, let alone a controlling interest.

118.

In paragraphs 178, 179 and 180 of her affidavit, Ms Pitman comments on an

an

46
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 49 of 66
Page 44 of 61

alleged “re-restructuring” and “re-financing’. There was no re-restructuring and
re-financing: simply arm’s-length sales of 11 tankers by Geden Holdings
companies at market prices io the Advaniage Group companies. The money for
these purchases came in part from Ms Williams and in part from banks who took
morigages over the vessels in question. She also sets out part of the contentions
of the Advantage Group. However, the reference in paragraph 180 to “on that
basis” is incorrect. The factual position with regard to the ownership structure of
Advantage Sky Shipping has been explained above, from which it is clear that

MEK has no interest at all in any of the relevant companies.

119.

In paragraph 181 of her affidavit, there is an attempt by Ms Pitman to summarise
the Tank Punk judgment. However, much information that is contained in the
Tank Punk judgment that is relevant to disproving the association is not referred

to. | deal with this in further detail below.

120.

In paragraph 182 of her affidavit, Ms Pitman suggests that “there are, however,
a number of matters that belie the explanation given by the Advantage Group.”

These may conveniently be summarised as follows:

120.1. a declaration of one Ms Desponia Bacha of Psara Energy Lid, made on
26 April 2018'° in proceedings in the United States District Court for the
Eastern District of Texas, Beaumont Division (“the Psara Energy

proceedings’);

120.2 suspicion (unsupported by evidence) that the payment of around
USD200 million was not in fact made by Ms Williams from her own funds;

 

13 Pages 750 -— 764, Volume 8, Item 40, of the arrest application papers.

41
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 50 of 66
Page 45 of 61

and

120.3 certain deposition evidence of one David Chapman of Shell Western
taken on 30 November 2016", certain deposition evidence of Mr Tokgéz
taken on 13 January 2016" and the Consent Letter of Geden Holdings
dated 6 February 2015 annexed marked “AC24”.

| deal with each of these issues in turn.

Bacha Declaration

121.

On any basis, the declaration of Ms Bacha needs to be treated with caution and
considered in context. First, she is not an employee of any of the companies
within the Advantage Group, or the Geden Group, and it is therefore unclear how

she can have personal knowledge of the maiters that she purportedly aitests to.

122.

In any event, | submit that, absent a confirmatory affidavit by Ms Bacha in regard
to her deposition statement, such statement does not constitute evidence and to
that extent is inadmissible, notwithstanding the provisions of section 6(3) of the
Admiralty Act.

123.

| point out that Ms Bacha was a witness in both the Tank Punk and the Psara

matters and thus she has represented two companies which, like the

 

4 Pages 671 — 677, Volume 7, Item 39, of the arrest application papers.
'5 Annexure “CVP 30” pages 454 — 590, Volume 5 and 6, Item 36, of the arrest application papers.

4g
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 51 of 66
Page 46 of 61

Respondents, is seeking to foist onto Advantage the liabilities of Geden Holdings.

124,

In paragraph 31 of Ms Bacha’s declaration, she makes reference to “substantial

payments in and out of the bank accounts of Future Holdings Ltd”. Furthermore,
she says:

“These bank transfers show that Future Holdings Lid dealt with substantial
funds at all times it was far from an inactive business entity, contrary to

what Karamehmet-Williams testified to during her deposition.”

125,

First, for reasons already explained, Future Holdings is not part of the Advantage
Group and is irrelevant to the issue of association.

126.

Second and, in any event, as Ms Williams explains in her accompanying

statement:

“It is claimed in paragraphs 195 to 197 of Ms Pitman’s affidavit that these
answers were “false” or “inaccurate” because bank records and other
documents show money passing through the accounts of Future Holdings.
However, this has nothing to do with Advantage. Another, different,
business that Future Holdings had been invoived in since 2013 (i.e. some-
time before Advantage was incorporated) was to manage a number of
Product Carriers that had formerly been owned by the Geden Group but
which, since 2013, had been acquired by two banks, DVB and Nord LB.
The banks brought in Future Holdings in 2013 to manage these product

 

49
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 52 of 66
Page 47 of 61

carriers and it was in the course of that management that monies (i.e. the
vessel's earnings coming in and expenses going out) flowed through the
bank account of Future Holdings. But that had nothing whatsoever to do
with Advantage which is what | thought | was being asked about when
describing Future Holdings (accurately, | believed) as being non-operative

and having no assets.”

127.

In the premises, any suggestion that the Bacha declaration discredits Ms

Williams’ deposition evidence is without any substance.

128.

In regard to paragraph 185 of Ms Pitman’s affidavit, dealing first with paragraphs
37 and 38 of Ms Bacha’s declaration, it is quite apparent that Ms Bacha’s
testimony is flawed when one considers that in paragraph 39 of her declaration

she states the following:

“Advantage Tankers LLC is a creature of Geden Holdings Ltd. It was put
together by the management of Geden Holdings Ltd and Geden Lines to

take over and operate the assets of the 11 crude oil tankers.”

129.

Ms Pitman cites no evidence in support of this assertion and from the evidence
set out in this affidavit and the accompanying statements of Mr Tokgéz and Ms
Williams, it is quite clear that Geden Holdings and Advantage Tankers are
entirely separate entities, the only connection being that Mr Tokgéz and Mr Mat,
neither of whom is suggested to have control over either entity, were employed
by both of them.

 

90
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 53 of 66
Page 48 of 61

130.

The second reference in paragraph 185 of Ms Pitman’s affidavit is to paragraph
41 of Ms Bacha’s declaration, the suggestion being that proof of payment in
respect of the acquisition of the 11 vessels was not provided. That suggestion is
inconsistent with the cross-examination of Ms Williams on 14 January 2016 from
which it is apparent (see in particular pages 55 — 60 of the transcript annexed
marked “AC25”) that the bank statements evidencing payment by Ms Williams
were in evidence at that time. The answers given then by Ms Williams are
consistent with her current accompanying statement and the attached bank
statements. The sum of USD195,350,000.00 (one hundred and ninety-five
million, three hundred and fifty thousand United States Dollars), was in fact paid
by Ms Williams from her own funds in her personal capacity, consistent with her

deposition testimony.

131.

It is wrong therefore to suggest that Ms Williams or the Advantage Group was
“unwilling or unable to respond” (paragraph 185 of Ms Pitman’s affidavit) and as
for subsequent requests for information and documents (referred to in “Exhibit
P”'® to paragraph 41 of the Bacha Declaration), no court order had been made

for their production, or breached, by the time that matter was settled.

132.

| would also point out that Ms Pitman’s reliance on the Bacha Declaration is in
parts confused and confusing because the Bacha Declaration does not confine
itself to the 11 tankers acquired by the Advantage Group from Geden Holdings in
the first half of 2015, but also refers to 7 product carriers which had been acquired

 

18 Page 874 — 883, Volume 9, Item 41, of the arrest application papers.

)
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 54 of 66
Page 49 of 61

by certain banks from Geden Holdings in mid-2013 some time before the

Advantage Group had even been incorporated, in December 2014.

133.

lt must be understood that the transaction relating to the acquisition by the
Advantage Group of 11 tankers in 2015 was a different and unrelated transaction
to that in which certain banks acquired 7 product carriers from Geden Holdings
in mid-2013. The latter transaction has nothing whatsoever to do with the

Advantage Group.

134.

Those 7 product carriers were managed by Future Holdings in 2013 for the
owning banks. Thus, the “vessels” referred to in paragraphs 198 and 199 of Ms
Pitman’s affidavit are the 7 product carriers listed at paragraph 12 of the Bacha
Declaration, which are unconnected with the Advantage Group and not the 11
Advantage tankers which include the Advantage Sky. Although the Advantage
Group does own different product carriers, acquired in 2017, they are not the 7

product carriers referred to by Ms Bacha.

Suspicion around payment by Ms Williams

135.

In paragraph 186, Ms Pitman suggests that:

‘the Magistrate Judge in the Tank Punk proceedings had accepted such

money payments without proof thereof...”

136.

92
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 55 of 66
Page 50 of 61

This is patently incorrect, as is evident from the following extract from the

judgment:

“In addition to this uncontroverted deposition testimony that Karamehmet
did not instigate or control Williams’ acquisition of the 11 tankers, there is
documentary evidence which shows that Williams, in 2015, paid the
fair market value for the 11 tankers that were purchased by the
Advantage Defendants, using nearly USD 200 million and securing
hundreds of millions more in loans, Exhibits 1 and 2 to Supplemental
Declaration of Neil A. Quartaro (Document No. 52-1 at 4-75). The
documentary evidence also shows that the Geden Group Defendants
received in cash, their equity interests in each of the 11 tankers that were
sold to the Advantage Defendanis — totalling nearly USD200 million — cash
that was paid by Williams to Geden Holdings LTD through its subsidiaries.
Exhibit 1 to Declaration of Neil A. Quartaro (Document No. 44-1 at pp. 2-
44); Exhibit 1 to Supplementary Declaration of Neil A. Quartaro (Document
No. 52-1 at 4).”

(emphasis added)
137,
In the premises it is quite clear that, in reaching her decision in the Tank Punk
judgmeni, the judge had documentary evidence before her of payment of the sum
of USD195,350,000.00 (one hundred and ninety-five million, three hundred and
fifty thousand United States Dollars) by Ms Williams.

138.

In any event, this issue is put to rest by the evidence contained in the

33
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 56 of 66
Page 51 of 61

accompanying statement of Ms Williams, which contains copies of the relevant
documentary proof of payment. These documents include an extract from a bank
statement of Forward Holdings dated 16 December 2015, which reflects the
following inbound payments received from Ms Williams:

138.1 18 February 2015 USD52 million;

138.2 29 April 2017 USD75 million;

138.3 11 May 2015 USD48,35 million; and

138.4 22 May 2015 USD20 million.

139,

As is evident from the bank statement of Forward Holdings, shortly after receipt
of these payments from Ms Williams, payments were made out of the account of
Forward Holdings to Advantage Tankers, for purposes of partly funding the
purchase of the 11 tankers by the Advantage Group between February and May
2015. The source of these payments was Ms Williams in her personal capacity.

Deposition of David Chapman — 30 November 2016

140.
First, in regard to Mr Chapman’s deposition, | submit that, absent a confirmatory
affidavit by Mr Chapman in regard to his deposition, such deposition does not

constitute evidence and to that extent, is inadmissible, notwithstanding the

provisions of section 6(3) of the Admiralty Act.

 

%
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 57 of 66
Page 52 of 61

141.

Second, this issue arises from a letter, referred to as the “Consent Letter’, from
Geden Holdings and addressed to Shell dated 6 February 2015. Mr Tokgoz
signed that letter on behalf of Geden Holdings. Mr Chapman was the recipient
of that letter on behalf of Shell Westem. In the Texas proceedings in 2016, Psara
apparently sought to make the same point now adopted by ICON in this action,
namely that the Consent Letter indicated that Geden Holdings had been intended
to be the shareholder of Advaniage Sky Shipping. The Texas Court dealt with

that submission in this way:

“Neither the terms of the Consent Letter nor the Advantage Defendants’
subsequent charter agreements with Shell Western in any way evidence
that the Geden Group Defendants retained control over any of the tankers
following their sale. In fact, the terms of the Consent Letter indicate to the
contrary. Paragraph 3(c) of the Consent Letter contemplates Shell
Western’s agreement to charter nine of the oil tankers to be sold to the
Advantage Defendants, upon the "New Owners being acceptable” to Shell
Western following its “KYC and other relevant checks.” Exhibit 5 to
Amended Complaint (Document No. 47-1 at 37). While Tank Punk is
correct that Geden Lines continued to act as the technical
manager/operator of the tankers after they were sold, Geden Lines’
continued role as a manager/operator of the tankers does not equate to
the type of dominion and/or control over the Advantage Defendants that is

required to pierce the corporate veil.”

142.

Ms Pitman seeks to impugn that finding by reference to the later deposition of Mr
Chapman. First, it should be noted that Mr Chapman is an employee of Shell

Western, not of Geden Holdings. He does not claim in his deposition to have any

$$
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 58 of 66
Page 53 of 61

personal or inside knowledge of the structure of the Advantage Group.
143.

Secondly, it appears from his deposition testimony that he does nothing more

than repeat what he reads ex facie the Consent Letter.

“Q. So if you look at paragraph two again, ‘it has been proposed that each
Existing Owner will sell, the Vessel Sales, all its title, interest to and
right in its Vessel to the relevant companies listed in Annex 1 hereto
as new owners, and each wholly owned by the Shareholder, the New
Owners.’

What sense does this make to you? Who owns the New Owners?

A. It says, ‘each wholly owned by the Shareholder, the New Owner’, |

mean, | can’t - - interpret it any differently than it says in the paragraph.

Q. Right. And would you - - look at the very first line, please, where it

says, “From” - -
A. Yes.
Q. - - “Geden Holdings, Limited” - -
A. Yes.
Q, - - “The Shareholder’?
A. Correct.

Q. Do you have any reason to believe - - this is - - there is anything in

 
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 59 of 66
Page 54 of 61

here that untrue [illegible] or inaccurate?

A. No, | have no reason to believe that.”

144.

That exchange, involving little more than an acknowledgment by Mr Chapman
that the Consent Letter says what it says, is hardly any basis for impugning the
findings of the Texas Court to the effect that, and as the documentary evidence
such as the Certificates of Incumbency establishes, Geden Holdings did not in
fact retain control over any of the tankers following their sale to the Advantage
Group. Nor would it have made commercial sense for the Advantage Group,
through Ms Williams and the banks, to have paid Geden Holdings the full market

price for the tankers, yet not gain control over the tankers.

145.

Tellingly, on this issue, the Respondents have chosen to not refer to the evidence
of Mr Tokg6z who, as a director of Geden Holdings, and the author of the Consent
Leiter dated 6 February 2015, had the requisite personal knowledge in regard to
the contents of that letter and the proposed structure that was to be in place after
the sale of the 11 tankers from the Geden Group to the Advantage Group.

146.

The deposition of Mr Tokgéz was taken on 13 January 2016 and the relevant
extract from the transcript appears on page 100" thereof as follows:

“Q@. Have a look at this document, please?

 

Line 17 page 554 — line 14 page 556, Volume 6, Item 36 of the arrest application papers.

97

 
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 60 of 66
Page 55 of 61

A. Yes.

Q This document is headed “Consent Letter’, and it is addressed to Shell”
Western Supply and Trading Limited?

A. Yes.

Q. And would you agree with me that Shell, this Shell, was the charterer

under a long time charterparty of five years or so?
A. Correct.

Q. For each vessel was the charterer in this instance of the vessels set

out in Annex 1?
A. Yes.

Q. And if you look at the end of this letter, not the Annex, but the end of

this letter?
A. Yes.
Q. At page 1250 you have signed as director of Geden Holdings?
A. Correct.

Q. And Geden Holdings is referred to as the shareholder of existing

vessels, if you look at the annex?

A. Yes.
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 61 of 66
Page 56 of 61

Q. Would you agree with me that Geden Holdings then had complete

control over the vessels listed in the appendix in Annex 1?
Mr Quartaro: Objection.
A. I mean before the sale, yes.
Mr Gaitas: Had the complete control?
A. Before the sale, yes. Definitely, it was the owner of these vessels.”
147.

It is clear that Mr Tokgéz did not concede in his deposition testimony that after
the transfer of 11 tankers from the Geden Group to the Advantage Group, Geden
Holdings would remain in control of the owning companies of the transferred

vessels.
148.

Furthermore, it is both interesting and telling from the transcript evidence that
counsel for Psara Energy Limited, Mr Gaitas, did not ask Mr Tokgéz whether the
reference in the Consent Letter to Geden Holdings as “the Shareholder’ read with
paragraph 2 of the Consent Letter, meant that the intention was that Geden
Holdings would remain an owner of the owning companies of the 11 tankers after
such transfer and that intention had been put into effect. It is clear from the
documenis that that did not happen. Therefore, it would appear that this
suggestion has been made as an afterthought by the Respondents in their arrest

application.

 

37
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 62 of 66
Page 57 of 61

Urgency

149.

In my respectful submission this matter is inherently one of urgency and warrants

an expedited hearing.

150.

The vessel remains under arrest for substantial claims alleged against ships
which, as has been submitted above, cannot be proved, and were not proved at

the time of the arrest, to be associated to the vessel.

151.

No security has been furnished to release the vessel from arrest as the aggregate
claims for which security is sought by the Respondents in order to release the
vessel amount to, on the Respondent's application papers underlying the arrest,
USD 75,045 294.53.

152.

In theory, it is open to the Advantage Sky Shipping to provide security to the value
of the vessel but, having regard to the type of vessel, namely a very large crude
carrier (“VLCC”), and to the fact that it is a relatively new vessel, having been built
in 2010 with a value is in excess of USD30 million, which is clearly a substantial

amount of money. It is not practicable to do so.

153.

bo
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 63 of 66
Page 58 of 61

The nature of the alleged claims are such that they are not covered by the
Protection and Indemnity Club of the Advantage Sky. Moreover, whilst to the
extent that Advantage Sky Shipping holds Freight, Demurrage and Defence

Insurance, this is insufficient to meet the value of the Advantage Sky.

154.

Finally, it is unreasonable to expect Advantage Sky Shipping to back security in
cash for the anticipated duration of, in the first instance, an application to set aside
the arrest in South Africa and, in the second instance, the foreign court
proceedings. To expect so would cause substantial prejudice to the Applicants’

ongoing business commitments and operations.

155,

In the circumstances, the Advantage Sky will remain under arrest until this
application has been disposed of. | should point out that the vessel was due to
discharge part of her cargo at the Single Buoy Mooring facility off the Bluff on 5
September 2018, but this was delayed as a result of the arrest and that facility
being outside the territorial jurisdiction of the Durban Coastal Sheriff.

156.

The Advantage Sky is presently off-hire under the time charterparty between
Advantage Sky Shipping and Shell Western. Advantage Sky Shipping therefore
prima facie liable for off-hire damages quantified as USD17,500.00 per day from
the date of arrest, being 30 August 2018, until the arrest of the Advantage Sky is
uplifted. The longer that the Advantage Sky remains under arrest, the greater
these off-hire damages will be, with the added risk that the time charterparty with
Shell Western may be terminated.

z=

61
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 64 of 66
Page 59 of 61

157.

In any event, as mentioned above, the arrest of a vessel is “a serious matter’,
with significant detrimental commercial consequences for Advantage Sky
Shipping and thus the validity or otherwise thereof should be determined

expeditiously on the basis of its inherent urgency.

158.

| have also ascertained that the next available date for the hearing of the matter
on the unopposed roil is mid to late November 2018. If compelled to wait uniil
then to enrol this application, the Applicants will clearly be prejudiced as a result
of the Advantage Sky remaining under arrest for this period of time.

159.

Conversely, no prejudice can be occasioned to the Respondents in the event that
this application is dealt with on an urgent basis and the Respondents oppose the
application. From my experience in such matters, it is usual for the parties to seek
to reach agreement on a short timetable for the filing of answering and replying
affidavits, so that Senior Counsel for both parties may then approach the Senior
Civil Judge, by consent, for the allocation of an early opposed roll date. In the
premises, that Applicants have proposed such a timetable in the Notice of Motion
prefixed hereto, in anticipation of a Notice of Opposition being filed by the

Respondents and in the interests of time.

160.

Indeed, the arrest order requires the Applicants to bring this application
expeditiously in terms of paragraphs 3 and 4 thereof.

62.
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 65 of 66
Page 60 of 61

161.

In the circumstances, | submit and request that an order should be granted by

this Honourable Court in accordance with the accompanying Notice of Motion.

162.

The position of Advantage Sky Shipping with regard io the arrest of the
Advantage Sky by the Respondents is that the arrest is wrongful and that the
orders for the arrest have been obtained without reasonable and probably cause.
In the circumstances, Advantage Sky Shipping intends bringing tegal
proceedings against the Respondents to recover all loss and damages suffered

as a result of the wrongful arrest, including interest and legal costs.

163.

Separately to this application, Advantage Sky Shipping intends bringing an urgent
application for an order directing the Respondents to furnish security for the costs
of these proceedings, all loss and damages anticipated to be suffered as a result
of the wrongful arrest, including interest and legal costs in the anticipated action
based on a wrongful arrest claim. The Applicants will also be serving a notice on
the Respondents calling upon them to provide security for costs in respect of the

Applicants’ costs being incurred in this application.

164.

With regard to the costs of this application, | submit that the effect of the arrest
and the unsustainability of the grounds asserted by Respondents to justify such
arrest, coupled with the non-disclosure of material facts, warrants an adverse

costs order. In the premises, Advantage Sky Shipping seeks an attorney and

63
Case 1:19-cv-05065-JMF Document 13-7 Filed 06/11/19 Page 66 of 66
Page 61 of 61

client costs order against the Respondents.

 

J \) DEPONENT

| hereby certify that the deponent this affidavit has acknowledged to me that
he/she has read, knows and understands the contents of this affidavit and that in
compliance with the Regulations Governing the Administering of an Oath or
Affirmation published under GN R1258 of 21 July 1972, as amended by GN
R1648 of 19 August 1977, GN R1428 of 11 July 1980 and GN R774 of 23 April
1982, was signed to and before me at OWWLANGA on this the \G™

day of SEPTEMBER 2018.

 

 

COMMISSIONER OF OATHS

1358523

ANTHONY BERNARD EDWARDS
COMMISSIONER OF OATHS
PRACTISING ATTORNEY
24 RICHEFOND CIRCLE, RIDGESIDE OFFICE PARK
UMHLANGA ROCKS 4319
